                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 1 of 10




                                                     UNITED STATES DISTRICT COURT
                                                        DISTRICT OF COLORADO

                         Civil Case No. 1:18-cv-3261


                         WENDY MERCADO-SANCHEZ,

                                              Plaintiff,

                         v.

                         LA NORIA, INC. D/B/A LA NORIA CARNICERIA Y TAQUERIA, and
                         RAUL PALOMARES, an individual,

                                             Defendants.


                                                                   COMPLAINT


                                                                 INTRODUCTION

                              1. Plaintiff Wendy Mercado-Sanchez (“Plaintiff”) worked as a cashier in the Defendant’s

                                 grocery store for approximately two and a half years, from September 1, 2015 until March

                                 3, 2018. While in this position, Ms. Sanchez was paid on a day rate. Her normal shifts made

                                 for 13-hour days and 65-hour workweeks. Her effective hourly rate was lower than

                                 Colorado minimum wage, and she was not paid any overtime premium pay for the work

                                 she did more than 40 hours in a workweeks. To challenge this and other wage violations,

                                 Plaintiff brings this action, by and through her attorneys, against Defendants La Noria, Inc.

                                 d/b/a La Noria Carniceria y Taqueria Restaurant, and Raul Palomares, an individual, to

                                 recover unpaid or underpaid wages and other damages under the provisions of the Fair

                                 Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (hereinafter “FLSA”),

                                 the Colorado Wage Claim Act, §8-4-101, et seq., and the Colorado Minimum Wage Act,

                                 C.R.S. §8-6-101, et seq., as implemented by the Colorado Minimum Wage Order (the

ANDERSONDODSON, P.C.
     11 Broadway
       Suite 615
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 2 of 10




                                “Minimum Wage Order”).

                                                         JURISDICTION AND VENUE

                            2. This Court has jurisdiction over the subject matter of the action pursuant to 28 U.S.C. §

                                1331, by virtue of federal questions, 29 U.S.C. § 201 et seq. of the FLSA.

                            3. This Court has supplemental jurisdiction over Plaintiff’s state law claims by authority of

                                28 U.S.C. § 1367.

                            4. Venue lies with this Court pursuant to 28 U.S.C. § 1391(b) and 29 U.S.C. § 201 et seq. A

                                significant portion of the events giving rise to the instant litigation occurred at the

                                Defendants’ store located at 1931 W Mississippi Ave, Denver, CO 80223.



                                                                    PARTIES

                         Defendant La Noria, Inc. d/b/a La Noria Carniceria y Taqueria Restaurant.

                            5. Defendant La Noria, Inc. d/b/a La Noria Carniceria y Taqueria Restaurant, Inc.

                                (hereinafter “La Noria”) is a corporation doing business within Denver County, whose

                                principal place of business is located at 1931 W Mississippi Ave, Denver, CO 80223. Its

                                registered agent is listed with the Colorado Department of State as Raul Palomares, with

                                an address of 333 S Federal Blvd. 207, Denver, CO 80219.

                            6. La Noria is a grocery store and restaurant.

                            7. At all relevant times, Defendant La Noria had annual gross revenues in excess of $500,000.

                            8. At all relevant times, Defendant La Noria was engaged in interstate commerce and/or the

                                production of goods for commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a)

                                and 207(a).

                            9. Upon information and belief, Defendant La Noria purchases food products, paper and



ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                     Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                              Page 2
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 3 of 10




                                packaging goods, cleaning fluids, supplies, equipment and other necessary items to run its

                                store and serve its customers from out of state vendors who sell such supplies, and

                                equipment originating outside the state of Colorado. Defendant La Noria Carniceria y

                                Taqueria also accepts payments by credit cards and, upon information and belief, utilizes

                                the phone and internet lines to accept and transmit payments.

                            10. At all times material to this action, Defendant La Noria was subject to the FLSA and was

                                an “employer” of the Plaintiff, as defined by § 203(b) of the FLSA.

                            11. At all relevant times, Defendants’ business activities were related and performed through

                                unified operations or common control for a common business purpose and constituted an

                                “enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r).

                         Defendant Raul Palomares

                            12. Upon information and belief, Defendant Raul Palomares, an individual, resides at 3000 S.

                                Decatur Street, Denver, CO 80236, Denver County.

                            13. Palomares was Plaintiff’s “boss.”

                            14. Upon information and belief, Palomares is the owner of La Noria.

                            15. At all times material to this action, Defendant Palomares actively participated in the

                                business of the corporation.

                            16. At all times material to this action, Defendant Palomares exercised substantial control over

                                the functions of the company’s employees including Plaintiff. For example, Defendant had

                                the ability and authority to hire and fire employees, set rates of pay, set employee schedules,

                                and direct employees’ activities.

                            17. At all times material to this action, Defendant Palomares was an “employer” of the

                                Plaintiff, as defined by § 203(b) of the FLSA.



ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                          Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                   Page 3
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 4 of 10




                         Plaintiff Wendy Mercado-Sanchez

                            18. Plaintiff Wendy Mercado-Sanchez is a resident of Denver, Colorado, which is in Denver

                                County.

                            19. Plaintiff Mercado-Sanchez worked as a cashier for La Noria from September 1, 2015 until

                                March 3, 2018.

                            20. At all times material to this action, Plaintiff Mercado-Sanchez was an “employee” within

                                the meaning of 29 U.S.C. § 203(e) and 7 C.C.R. 1103-1(2).

                            21. While working in this capacity, Plaintiff Mercado-Sanchez was not expected to record time

                                worked.

                            22. For most of her employment, Plaintiff Mercado-Sanchez typically started work at 8:00 a.m.

                                and ended work at 9:00 p.m. (13 hours), five days a week (65 hours per week).

                            23. Plaintiff Mercado-Sanchez generally did not get a bona fide meal break of 30 minutes or

                                more relieved of all duties.

                            24. In fact, she was hardly ever permitted to take a break even for short periods of time.

                            25. Plaintiff Mercado-Sanchez generally did not get bona fide rest breaks.

                            26. At first her rate was $100 per day. Approximately a year and a half into her employment,

                                this increased to $125 per day.

                            27. Plaintiff’s primary supervisor was Raul Palomares.

                            28. Plaintiff’s effectively hourly rate was less than the minimum wage rate for at least some of

                                her employment. For example, $100 divided by 13 hours equates to an effective rate of

                                $7.69 per hour. The applicable Colorado minimum wage in 2015 was $8.23. In 2016 it was

                                $8.31.

                            29. In addition, when Plaintiff Mercado-Sanchez worked more than 40 hours in a workweek,



ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                        Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                 Page 4
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 5 of 10




                                she was given no overtime premium pay.




                                                                LEGAL CLAIMS

                                                   As And For A First Cause of Action:
                                            FAIR LABOR STANDARDS ACT (FLSA) VIOLATIONS

                            30. Plaintiff realleges and incorporates by reference each allegation contained in the

                                paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                herein.

                         Failure To Pay Time Overtime Properly

                            31. Defendants failed to compensate Plaintiff at a rate of one and one half times her normal

                                hourly rate(s) for all hours over 40 worked in a workweek, in violation of the FLSA.

                         Record-Keeping Failures

                            32. At all relevant times, Defendants failed to make, keep, and preserve accurate records

                                regarding the wages, hours, and other conditions of employment of Plaintiff, in

                                contravention of the FLSA and affiliated Regulations, 29 U.S.C. §§ 211(c), 215(a)(5) and

                                29 C.F.R. § 516.

                         Willful & Not Based On Good Faith & Entitlement to Damages

                            33. Defendants had no good faith basis for believing that their pay practices as alleged above

                                were in compliance with the law.

                            34. At all relevant times, Defendants knew of the FLSA’s requirements regarding minimum

                                wage and overtime. In paying Plaintiff in the manner in which they did, Defendants

                                knowingly violated the mandates of the FLSA.

ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                       Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                Page 5
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 6 of 10




                             35. The foregoing conduct constitutes a “willful” violation of the FLSA, 29 U.S.C. § 255(a).

                             36. As a result of the violations by Defendant of the FLSA, the Plaintiff is entitled to all

                                 damages available under the FLSA which include, but are not limited to, all unpaid wages,

                                 overtime, liquidated damages, attorney fees, costs, and interest, as set forth in the FLSA,

                                 more specifically 29 U.S.C. § 216(b).

                                                        As And For A Second Cause of Action:
                                                         COLORADO WAGE ACT VIOLATIONS

                             37. Plaintiff realleges and incorporates by reference each allegation contained in the

                                 paragraphs above, and by reference repleads and incorporates them as though fully set forth

                                 here.

                             38. Defendant La Noria Carniceria y Taqueria was Plaintiff’s “employer” as that term is

                                 defined by the Wage Order. 7 C.C.R. 1103-1(2).

                                     a. Plaintiff is an “employee” and Defendant is an “employer” under the FLSA.

                                     b. Defendants employed the Plaintiff in a business or enterprise that prepares and

                                         offers for sale, food or beverages for consumption either on or off the premises, and

                                         therefore in an industry regulated by the Wage Order. 7 C.C.R. §1103-1(2)(C).

                             39. Plaintiff is Defendant’s “employee” as that term is defined by the Wage Order because he

                                 performed labor for the benefit of Defendant in which Defendant commanded when,

                                 where, and how much labor or services would be performed. 7 C.C.R. 1103-1(2).

                         Failure to Pay Minimum Wage
                         (Violation of the C.R.S. § 8-6-101 et seq.; Colorado Min. Wage Order 31, 7 C.C.R. § 1103-1)

                             40. The Defendants failed to pay Plaintiff at a rate at or above the applicable minimum wage

                                 rate for all hours worked in the workweek.

                             41. Specifically, Defendants paid Plaintiff at a rate $5.29 per hour and automatically deducted



ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                             Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                      Page 6
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 7 of 10




                                 time from Plaintiff’s pay for breaks that the Plaintiff did not take. Thus, the amount

                                 Plaintiff received in a given workweek divided by the number of hours actually worked

                                 resulted in a wage less than the applicable minimum wage rate for at least some workweeks.

                         Failure to Pay Weekly Overtime Premiums
                         (Violation of the Colorado Wage Act, C.R.S. §§ 8-4-109; 7 C.C.R. 1103-1(4))

                             42. Plaintiff worked more than 40 hours most workweeks.

                             43. Defendants did not pay the Plaintiff overtime premiums for hours worked over 40 in each

                                 workweek.

                             44. As a result, Plaintiff has suffered lost wages and lost use of those wages in an amount to

                                 be determined at trial.

                             45. Plaintiff is entitled to recover in a civil action the unpaid balance of the full amount of the

                                 wages owed to him and penalties. C.R.S. § 8-4-109; 7 C.C.R. 1103-1(18).

                             46. Defendants violated the CWA as implemented by the Wage Order, when they failed to pay

                                 the Plaintiff overtime premiums for hours worked over 40 in each given workweek or 12

                                 hours per day. 7 C.C.R. §1103-1(4).

                             47. For any and all time worked by all Plaintiff, or to be credited to all Plaintiff during a

                                 workweek, Plaintiff is entitled to pay at her regular rate of pay for work up to 40 hours of

                                 work per workweek, and at time-and-a-half for all of work over 40 hours per workweek or

                                 12 hours per day.

                         Failure to Pay Wages When Due
                         (Violation of the C.R.S. § 8-6-103)

                             48. The Defendants failed to pay Plaintiff all her earned wages when due, as previously

                                 alleged.

                         Failure to Pay All Earned Wages
                         (Violation of the C.R.S. § 8-6-109)



ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                           Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                    Page 7
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 8 of 10




                             49. Plaintiff has been separated from employment with Defendants

                             50. Defendants have failed to pay Plaintiff all her wages and compensation earned during

                                 Plaintiff’s employment, as previously alleged.

                         Improper Deductions
                         (Violation of the C.R.S. § 8-4-105)

                             51. The Defendant made deductions from Plaintiff’s wages other than those authorized under

                                 C.R.S. § 8-4-105, 7 C.C.R. 1103-1 (9).



                         Denial of Mandatory Rest Periods
                         (Violation of the CMWA, C.R.S. §§ 8-6-101, et seq., Wage Order 7 C.C.R. 1103-1)

                             52. Defendants did not pay Plaintiff for all of her time worked under Colorado law because

                                 they did not provide Plaintiff with 30 minute duty-free paid meal breaks for each five hours

                                 of work Plaintiff performed. Wage Order 7 C.C.R. 1103-1(7).

                             53. Defendants did not pay Plaintiff for all of her time worked under Colorado law because

                                 they did not provide Plaintiff with 10 minute duty-free paid rest breaks for each four hours

                                 of work Plaintiff performed. Wage Order 7 C.C.R. 1103-1(8).

                         Record-Keeping Failures; Failure to Provide Pay Stubs
                         (Violation of the CMWA, C.R.S. §§ 8-6-101, et seq., Wage Order 7 C.C.R. 1103-1(12))

                             54. Defendants failed to maintain a true and accurate record for each employee, including

                                 Plaintiff, of the following information:

                                      c. name, address, social security number, occupation and date of hire

                                      d. date of birth, if the employee is under eighteen (18) years of age

                                      e. daily record of all hours worked

                                      f. record of allowable credits and declared tips

                                      g. regular rates of pay, gross wages earned, withholdings made and net amounts paid


ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                         Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 8
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                  Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 9 of 10




                                        each pay period.

                             55. Defendants failed to provide a paystub, or an itemized earnings statement of this

                                information, to Plaintiff for each pay period. C.R.S. 8-4-103(4); C.R.S. §§ 8-6-101, et seq.,

                                Wage Order 7 C.C.R. 1103-1(12)).

                         Willful Failure to Respond to Wage Demand  
                         (Violation of the Colorado Wage Claim Act, C.R.S. §§ 8-4-109, -110) 
                          
                             76. Plaintiff sent Defendants a wage demand letter pursuant to C.R.S. § 8-4-109.

                             77. In that Colorado Wage Demand letter, Plaintiff demanded her unpaid and underpaid

                             wages.

                             78. 14 days have passed since Defendants received Plaintiff’s wage demand letter and no

                             wages have been tendered. As such, Defendants are liable for additional penalties pursuant to

                             § 109 in an amount equal to 125% of the first $7500 demanded plus 50% of the amount over

                             $7500. 

                             79. Further, to the extent Defendants’ failure to pay is found to be willful, the penalty shall

                             increase by an additional 50%. 

                         Damages

                             56. Plaintiff is entitled to recover in this civil action the unpaid balance of the full amount of

                                unpaid wages, underpaid minimum wages, and/or underpaid overtime wages that are owed

                                and appropriate penalties, together with statutory penalties, reasonable attorney fees and

                                costs. C.R.S. § 8-6-118; 7 C.C.R § 1103-1(18).



                                                                PRAYER FOR RELIEF

                             WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

                                (A)     Award Plaintiff unpaid and underpaid wages due under the FLSA and the Colorado

ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                          Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                   Page 9
 New York, NY 10004
     212.961.7639
www.andersondodson.com
                 Case 1:18-cv-03261-LTB Document 1 Filed 12/19/18 USDC Colorado Page 10 of 10




                                        Wage Laws; and

                                (B)     Award Plaintiff liquidated damages in the amount of their unpaid FLSA wages

                                        pursuant to 29 U.S.C. § 216(b); and

                                (C)     Award Plaintiff statutory penalties as provided for by Colorado law; and

                                (D)     Award Plaintiff interest; and

                                (E)     Award Plaintiff the costs of this action together with reasonable attorneys' fees; and

                                (F)     Award such other and further relief as this Court deems necessary and proper.




                                                          DEMAND FOR TRIAL BY JURY

                                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

                         by jury on all questions of fact raised by the complaint.



                                Respectfully submitted, this 19th day of December, 2018.

                                                                           ANDERSONDODSON, P.C.


                                                                           s/ Penn Dodson
                                                                           Penn A. Dodson
                                                                           penn@andersondodson.com
                                                                           11 Broadway, Suite 615
                                                                           New York, NY 10004
                                                                           (212) 961-7639 tel.
                                                                           (646) 998-8051 fax
                                                                           Attorney for Plaintiff




ANDERSONDODSON, P.C.
                         Mercado-Sanchez v. La Noria Carniceria y Taqueria                                         Complaint
     11 Broadway
       Suite 615
                         USDC, District of Colorado                                                                  Page 10
 New York, NY 10004
     212.961.7639
www.andersondodson.com
